DETAILED ACTION


This application has been transferred to Primary Examiner Annette Dixon, AU 3785. 
This Office Action is in response to the request for continued examination, filed on June 8, 2021. Primary Examiner acknowledges Claim 1, 3, 4, 6, 11-17, and 19-31 are pending in this application, with Claims 1, 19, and 20 having been currently amended, Claims 30 and 31 having been newly added, and Claims 2, 5, 7-10, and 18 having been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 22-31 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Bateman et al. (7,077,138) or, in the alternative, under 35 U.S.C. 103 as obvious over Bateman et al. (7,077,138) in view of Dumas (2019/0240441 - 371 national stage entry of PCT/EP2017/076234 having a priority date of October 14, 2016).
As to Claim 1, Bateman discloses a mask (Figures 1 and 2) configured to deliver a pressurized airflow (via 19, “the forward end 19 of the tube is either left open, when the patient is breathing spontaneously, or is connected to ventilation or anaesthesia equipment” Column 2, Lines 20-25), comprising: a central portion (1, “a flexible sheet or plate 1 the rear block the nose” Column 2, Lines 1-5), wherein the central portion (1) includes a rim (defined by the region accepting 16, best seen Figures 1 and 2) circumscribing a section (defined by the radius about 16 to end point of 15) of the central portion (1) projecting away from the rim (defined by the region accepting 16), wherein the section (defined by the radius about 16 to end point of 15) is configured to receive the nose (“an adhesive face mask arranged to block the nose” Column 2, Lines 1-5) of the patient; a first pair of wings (defined by the portions of 14 located on the left and right sides of the centrally located 16, best seen Figure 1, “The nose pad 14 has four split lines 15 to enable it to be shaped about the nose.” Column 2, Lines 10-15) projecting from opposite sides of the central portion (1), wherein the first pair of wings includes first and second wings (Left 14, Right 14); and a second pair of wings (defined by the portions of 11/12 located on the left and right sides of the centrally located 16, best seen Figure 1, “The plate 1 has two cheek pads 11 and 12 extending laterally on opposite sides” Column 2, Lines 5-15) projecting from opposite sides of the central portion (1), wherein each wing of the first and second pairs (Left 14, Right 14, 11, 12) is at least partially provided by an adhesive material (10, “the rear surface 10 of which is adhesive, such as in the form of a hydrocolloid or other skin-compatible adhesive.”  Column 2, Lines 5-10), and wherein the adhesive material (10) is integrally formed with the mask (Figures 1 and 2, “the device takes the form an adhesive face mask arranged to block the nose and enable ventilation through the mouth. The device comprises a flexible sheet or plate 1 the rear surface 10 of which is adhesive, such as in the form of a hydrocolloid or other skin-compatible adhesive.” 

    PNG
    media_image1.png
    844
    746
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    593
    773
    media_image2.png
    Greyscale

 Regarding the lengths of the pairs of wings, Applicant is reminded, pursuant to MPEP 2125 (I): DRAWINGS CAN BE USED AS PRIOR ART.  Thus, as shown in the Primary Examiner marked up drawings, it appears the lengths of the pair of wings are consistent with the claimed invention. 
Regarding the “acute angle” limitation, Applicant is reminded, by mathematical convention an acute angle is any angle that measures between 0 and 90 degrees.  Additionally, pursuant to MPEP 2125 (I): DRAWINGS CAN BE USED AS PRIOR ART.  Thus, as shown in the Primary Examiner marked up drawings, it appears the angles of each of the pairs of wings are consistent with the claimed invention. 

Thus, Primary Examiner asserts the construction of Bateman inherently meets the limitations of the claimed invention.
However, should Applicant respectfully disagree with Primary Examiner’s position regarding the newly added limitations of the “acute angle” and “direction generally downward and toward the center line”, Primary Examiner presents prior art Dumas (2019/0240441 - 371 national stage entry of PCT/EP2017/076234 having a priority date of October 14, 2016) which clearly teaches a similar mask to Bateman (as best shown in Figure 2) having a series of wings (12/13/14/15) which serve attachment means (Para 0050) upon which the adhesive surface of the attachment means comes “into contact with the patient’s face to adhere thereto and thus hold the ventilation chamber in position around the patient’s nostrils, nose, and/or mouth, depending on the shape of the mask” (Para 0049). Regarding the shape construction of these wings of Dumas, Dumas clearly teaches the importance of having “good attachment of the mask on the patient face [whereby] the dimensions and shape of these tabs” (Para 0060) may be varied based on the type of “mask but also depending on the patient (infant, premature newborn, child, teenager, adult, etc.)” (Para 0062). Therefore, Dumas clearly teaches the variations of shape based on the desired type of the mask and the patient demographics was known.
In light of this aforementioned relationship between the shape of the wings based on the type of mask and the demographics of the patient, it would have been obvious to one having ordinary skill in the art to select the shape of the mask with respect to the ability of the mask to properly conform to the patient, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves routine skill in the art and it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
It should be noted, Applicant’s original disclosure makes no explicit verbal mention of “acute angle” or “direction generally downward and toward the center line”.  Even if Applicant were to rely on the pictorial description as shown in Figures 1-3, Applicant has not provided a verbal disclosure to quantify if the shape as shown in Figures 1-3 are critical and further establish the criticality of the claimed invention. To do so at this point may introduce new matter into the original disclosure as filed, which is not permissible.
Hence as Applicant has not asserted the specific shape (angular and/or directional) of the wings provides a particular advantage, solves a stated problem, or serves a purpose different from that of providing an expedient shape suitable for imparting good adherence of the mask to the face of the patient; thus, the use of the specific shape of the wings lacks criticality in its design. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the Bateman alone or in combination, as the shape would yield the predictable results of providing a good adherence of the mask to the face of the patient.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the shape of the wings, a known result effective variable, suitable for providing conformity of the mask to the face of the patient. 
As to Claim 4, Bateman discloses the rim (defined by the region accepting 16) is at least partially provided by the adhesive material (10, “the device takes the form an adhesive face mask arranged to block the nose and enable ventilation through the mouth. The device comprises a flexible sheet or plate 1 the rear surface 10 of which is adhesive, such as in the form of a hydrocolloid or other skin-compatible adhesive.” Column 2, Lines 1-10).
	As to Claim 22, Bateman discloses the section (defined by the radius about 16 to end point of 15) includes an aperture (16) configured to receive a conduit (17) for delivering airflow (via 19, “the forward end 19 of the tube is either left open, when the patient is breathing spontaneously, or is connected to ventilation or anaesthesia equipment” Column 2, Lines 20-25). 
	As to Claim 23, Bateman discloses the adhesive material (10, “the device takes the form an adhesive face mask arranged to block the nose and enable ventilation through the mouth. The device comprises a flexible sheet or plate 1 the rear surface 10 of which is adhesive, such as in the form of a hydrocolloid or other skin-compatible adhesive.” Column 2, Lines 1-10) is integrally formed with the mask (Figures 1 and 2) such that, after the mask (Figures 1 and 2) is formed, the adhesive material (10) is not configured to be separable from the mask (Figures 1 and 2).
	As to Claim 24, Bateman discloses the adhesive material (10, “the device takes the form an adhesive face mask arranged to block the nose and enable ventilation through the mouth. a flexible sheet or plate 1 the rear surface 10 of which is adhesive, such as in the form of a hydrocolloid or other skin-compatible adhesive.” Column 2, Lines 1-10) is directly connected to a remainder of the mask (Figures 1 and 2) without an intervening adhesive. 
	As to Claim 25, Bateman discloses the adhesive material (10, “the device takes the form an adhesive face mask arranged to block the nose and enable ventilation through the mouth. The device comprises a flexible sheet or plate 1 the rear surface 10 of which is adhesive, such as in the form of a hydrocolloid or other skin-compatible adhesive.” Column 2, Lines 1-10) is integrally molded with the mask. 
	As to Claim 26, Bateman discloses the first and second pairs of wings (Left 14, Right 14, 11, 12) are integrally molded with the central portion (1). 
	As to Claim 27, Bateman discloses the first and second pairs of wings (Left 14, Right 14, 11, 12) are directly connected to the central portion (1) without an intervening adhesive.
	As to Claim 28, Bateman discloses the second pair of wings (11, 12) each include a lower edge curved (13) following a radius having an origin below a bottom edge of the mask (Figures 1 and 2).
	As to Claim 29, Bateman discloses each of the first pair of wings (Left 14, Right 14) exhibits a first height and each of the second pair of wings (11, 12) exhibits a second height less than the first height.  Applicant is reminded, pursuant to MPEP 2125 (I): DRAWINGS CAN BE USED AS PRIOR ART.  As shown in Figure 1, the apex of the first pair of wings (Left 14, Right 14) as centrally located proximate the centerline of the mask, has a distance longer than the height of the (11,12). 

As to Claim 31, Bateman discloses the downward direction is parallel to the centerline. Regarding the “generally downward and toward the center line” limitation, it should be noted Applicant has not recited any Cartesian coordinates to support the breadth and scope of the “generally downward direction toward the centerline” language.  Consequently, Primary Examiner takes the position that upon placement of the mask onto the face of the wearer, this three dimensional mask will experience movement of the wings (Left 14, Right 14, 11, and 12) in a “generally downward and toward the center line” relationship in order to conform to the anatomy of the patient.  As the conventional anatomy of a human patient has a nose which protrudes greater than the remainder of the face including the cheeks, the axial relationship of the three dimensional mask results in a downward direction parallel to the centerline. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11-17, 19, and 21 are rejected under 35 U.S.C. 103 as obvious over Bateman et al. (7,077,138) in view of Dumas (2019/0240441 - 371 national stage entry of PCT/EP2017/076234 having a priority date of October 14, 2016).
As to Claim 3, please see the rejection of Claim 1, wherein Bateman discloses a mask having a central portion (1, “a flexible sheet or plate 1 the rear surface 10 of which is adhesive, such as in the form of a hydrocolloid or other skin-compatible adhesive.” Column 2, Lines 5-10) configured to surround a nose of a patient (best seen Figure 2, “an adhesive face mask arranged to block the nose” Column 2, Lines 1-5) having a plurality of wings (Left 14, Right 14, 11, 12) for securing the mask to the face of the patient.  Regarding the modification of Dumas, Dumas provides a teaching of the shape of the wings based on the type of mask and the patient demographics (Paras 0049, 0050, 0060, and 0062). Yet, the modified Bateman alone or in combination, does not expressly disclose or teach the features of the mask “formed entirely of silicone”.
Although Bateman discloses the construction of the mask (Figures 1 and 2) made from a “flexible sheet”, but does not expressly disclose the material composition of the mask embodiment of Figures 1 and 2.  In additional embodiments within Bateman, Bateman teaches “flexible materials such as rubber or silicone rubber” (Column 2, Lines 40-45) were known materials suitable for forming additional masks and suitable for applications to “fit around the nose and mouth of the patient” (Column 2, Lines 45-50).  In light of this known relationship of silicone as a flexible material suitable for conforming about the face of the patient, it would have been obvious to one having ordinary skill in the art to utilize silicone in the flexible sheet of mask embodiment of Figure 1 and 2, since it has been held where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only 
It should be noted, Applicant’s original disclosure states “silicone, or another type of soft elastomer” (Para 0048), which no explicit criticality discussion as to why silicone is better than any other “soft elastomer” known to a person having ordinary skill in the art.  Consequently, Applicant has conceded the selection of a known material based on the suitability for its intended use is a matter of obvious design choice and yielded any soft elastomer is a suitable equivalent material for the construction of the mask. 
Hence as Applicant has not asserted the specific construction of material composition of the mask provides a particular advantage, solves a stated problem, or serves a purpose different from that of providing a material suitable for conforming to patient’s face - the use of the specific material within the entirety of the mask lacks criticality in its design.  Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Bateman, as the construction of the entirety of the mask made of silicone would yield the predictable results of providing a known material suitable for applications in the field of facemask in order to conform the mask to the face of the patient.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the entirety of the mask of the modified Bateman to be made of silicone, a known result effective variable in order to yield a mask suitable for conforming to the face of the patient wearing the mask. 
flexible sheet or plate 1 the rear surface 10 of which is adhesive, such as in the form of a hydrocolloid or other skin-compatible adhesive.” Column 2, Lines 5-10) configured to surround a nose of a patient (best seen Figure 2, “an adhesive face mask arranged to block the nose” Column 2, Lines 1-5) having a plurality of wings (Left 14, Right 14, 11, 12) for securing the mask to the face of the patient.   As discussed by Bateman, the top of the central portion (1) is configured to rest on a bridge of the nose of the patient (“The plate 1 has two cheek pads 11 and 12 extending laterally on opposite sides, a small, semi-circular, downwardly-projecting chin pad 13 and a larger upwardly-projecting nose pad 14. The nose pad 14 has four split lines 15 to enable it to be shaped about the nose.” Column 2, Lines 10-15). Yet, Bateman does not expressly disclose the placement of the “bottom edge of the central portion is configured to rest above an upper lip of the patient”.
Dumas teaches a similar mask to Bateman (as best shown in Figure 2) having a series of wings (12/13/14/15) which serve attachment means (Para 0050) upon which the adhesive surface of the attachment means comes “into contact with the patient’s face to adhere thereto and thus hold the ventilation chamber in position around the patient’s nostrils, nose, and/or mouth, depending on the shape of the mask” (Para 0049, also see “face or nasal mask” Para 0062). 
In light of Bateman in view of Dumas, the application of facemask to both the nose and mouth as shown in Bateman is a well-known and conventional alternative construction to other types of masks which may cover the nose only, the mouth only, and/or the nose and mouth.  Thus, the claimed configuration bottom edge of the central portion is configured to rest above 
As to Claims 11-17, please see the rejection of Claim 1 which recites the application of a mask (Figures 1 and 2) having a central portion (1, “a flexible sheet or plate 1 the rear surface 10 of which is adhesive, such as in the form of a hydrocolloid or other skin-compatible adhesive.” Column 2, Lines 5-10) configured to surround a nose of a patient (best seen Figure 2, “an adhesive face mask arranged to block the nose” Column 2, Lines 1-5) having a plurality of wings (Left 14, Right 14, 11, 12) for securing the mask to the face of the patient.   
As previously addressed, Dumas (2019/0240441) which clearly teaches a similar mask to Bateman (as best shown in Figure 2) having a series of wings (12/13/14/15) which serve attachment means (Para 0050) upon which the adhesive surface of the attachment means comes “into contact with the patient’s face to adhere thereto and thus hold the ventilation chamber in position around the patient’s nostrils, nose, and/or mouth, depending on the shape of the mask” (Para 0049). Regarding the shape construction of these wings of Dumas, Dumas clearly teaches the importance of having “good attachment of the mask on the patient face [whereby] the dimensions and shape of these tabs” (Para 0060) may be varied based on the type of “mask but also depending on the patient (infant, premature newborn, child, teenager, adult, etc.)” (Para 0062). Therefore, Dumas clearly teaches the variations of shape based on the desired type of the mask and the patient demographics was known.

Moreover, Applicant has not asserted the specific shape (angular and/or directional) of the wings provides a particular advantage, solves a stated problem, or serves a purpose different from that of providing an expedient shape suitable for imparting good adherence of the mask to the face of the patient; thus, the use of the specific shape of the wings lacks criticality in its design. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the Bateman alone or in combination, as the shape would yield the predictable results of providing a good adherence of the mask to the face of the patient.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the shape of the wings, a known result effective variable, suitable for providing conformity of the mask to the face of the patient.
Yet, the modified Bateman, does not expressly disclose the explicitly recited claimed limitations to ratios as shown Claims 11-17. 
It should be noted, Applicant’s original disclosure does not state criticality for the various claimed ratios.  In particular, the original specification Paras 0038-0044 discloses 
Moreover, Applicant has not asserted the specific shape (ratios) of the wings provides a particular advantage, solves a stated problem, or serves a purpose different from that of providing an expedient shape suitable for imparting good adherence of the mask to the face of the patient; thus, the use of the specific shape of the wings lacks criticality in its design. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the Bateman alone or in combination, as the shape would yield the predictable results of providing a good adherence of the mask to the face of the patient.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the shape of the wing ratios, a known result effective variable, suitable for providing conformity of the mask to the face of the patient.
As to Claim 19, please see the rejection of Claims 1, 6, and 28, wherein Claim 1 discusses the basic structure of the mask, Claims 11-17 discusses the application of ratios for the conformation of the mask to the face of the patient, and Claim 28 discusses the radius of curvature of the second pair of wings.  The difference between Claim 20 and the aforementioned Claims is the inclusion of a flow generator and a conduit.  Regarding the flow generator and the conduit, Bateman discloses a pressurized airflow (via 19, “the forward end 19 of the tube is either left open, when the patient is breathing spontaneously, or is connected to ventilation or anaesthesia equipment” Column 2, Lines 20-25) wherein a conduit (17) for delivering airflow (via 19, “the forward end 19 of the tube is either left open, when the patient is breathing spontaneously, or is connected to ventilation or anaesthesia equipment” Column 2, Lines 20-25) is inserted to the mask (Figures 1 and 2) through the central portion (1). 

Claims 6 and 20 are rejected under 35 U.S.C. 103 as obvious over Bateman et al. (7,077,138) in view of Dumas (2019/0240441 - 371 national stage entry of PCT/EP2017/076234 having a priority date of October 14, 2016), as applied to Claim 1, and further in view of Hernandez et al. (2009/0223522).
As to Claim 6, the modified Bateman discloses a mask (Figures 1 and 2) having a central portion (1, “a flexible sheet or plate 1 the rear surface 10 of which is adhesive, such as in the form of a hydrocolloid or other skin-compatible adhesive.” Column 2, Lines 5-10) configured to surround a nose of a patient (best seen Figure 2, “an adhesive face mask arranged to block the nose” Column 2, Lines 1-5) having a plurality of wings (Left 14, Right 14, 11, 12) for securing the mask to the face of the patient.  Yet, does not expressly disclose “the adhesive material is a two compound silicone elastomer.”
Hernandez teaches a mask (“a ventilation mask (e.g., a ventilation mask and/or NIV ventilation mask).” Para 0030) made of a cushion (101, “The cushion 101 may be made of a cushioning material that is soft and pliable. In one embodiment, the cushion 101 is made of silicone, but other cushioning materials, such as a hydrocolloid material, could be used as well In addition, the cushioning material may include an injectable gel such as a silicone elastomer, medical grade gel, foam rubber, and/or one of a variety of cushioning materials. In some embodiments, the cushioning material is a breathable material. In some embodiments, the a combination of the previously mentioned materials.” Para 0031) in order to conform the face of the patient.  
In light of Bateman in view of Hernandez, the adhesive material construction of Bateman made of “hydrocolloid” has functional equivalence to a variety of material compositions known in the field of facemask including but not limited to “silicone elastomer” for the purpose of providing a cushioning material.  Hernandez explicitly teaches the construction of the cushioning material may be a combination by the use of “and/or” and “combination”.  Thus, the claimed “two compound silicone elastomer” limitation appears to be taught Hernandez and known in the art to be composition suitable for conforming a mask to the face of the patient.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the material composition of the adhesive of Bateman to include the known cushioning materials alone or in combination as taught by Hernandez in order to impart conformability of the mask to the face of the patient. 
As to Claim 20, please see the rejection of Claims 1, 6, and 28, wherein Claim 1 discusses the basic structure of the mask, Claim 6 discusses the application of various elastomeric cushioning materials for the conformation of the mask to the face of the patient, and Claim 28 discusses the radius of curvature of the second pair of wings.   The difference between Claim 20 and the aforementioned Claims is the inclusion of method steps such as “injecting” and “providing”.  Regarding the “providing” step, Bateman previously disclosed a mask (Figures 1 and 2) having a central portion (1, “a flexible sheet or plate 1 the rear surface 10 of which is adhesive, such as in the form of a hydrocolloid or other skin-compatible adhesive.” Column 2, Lines 5-10) configured to surround a nose of a patient (best seen Figure 2, “an adhesive face block the nose” Column 2, Lines 1-5) having a plurality of wings (Left 14, Right 14, 11, 12) for securing the mask to the face of the patient.  Thus, the providing step of applying adhesive to the central portion of the mask was already discussed. Regarding the “injecting” step, Hernandez teaches a mask (“a ventilation mask (e.g., a ventilation mask and/or NIV ventilation mask).” Para 0030) made of a cushion (101, “The cushion 101 may be made of a cushioning material that is soft and pliable. In one embodiment, the cushion 101 is made of silicone, but other cushioning materials, such as a hydrocolloid material, could be used as well In addition, the cushioning material may include an injectable gel such as a silicone elastomer, medical grade gel, foam rubber, and/or one of a variety of cushioning materials. In some embodiments, the cushioning material is a breathable material. In some embodiments, the cushioning material is made of a combination of the previously mentioned materials.” Para 0031) in order to conform the face of the patient.  Thus, the use of “injectable” soft elastomer compounds in the formation of the mask was known in order to provide a material composition suitable for conforming to the face of the patient. 
 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the interest of advancing prosecution, Primary Examiner suggests Applicant further amends the claim language of the independent claims to recite the structure and relationship 
As shown in Figure 3, the central portion of the mask appears to have a molded dome like shape that surrounds the nose of the patient, without contacting the patient’s nose (unsupported negative limitation warning), whereby as constructed the orientation of the aperture is forward from the rim and the wings such that the conduit does not appear to contact the patients face (unsupported by written description limitation warning) but engages the aperture.
In the interest of providing a claim limitation which does not appear to invoke a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph or under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant may wish to consider - the following: 
“Certain portions of the mask 20 [specifically, the wings 24A, 24B, 26A, 26B and rim 30] can be [configured/adapted to] adhered to a patient's skin” (Para 0048), while the aperture (28) is positioned remote from the skin contacting regions of the wings 24A, 24B, 26A, 26B and rim 30 and “configured to receive a conduit C (Figure 3) for delivering airflow.” (Para 0033).

Applicant is advised, this suggestion is not an indication of allowable subject matter, and will be subject to further search and consideration; however, the device of Bateman alone or in combination appears to disclose the entirety of the mask being a skin contacting region, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bohn et al. (2003/0145859) discloses an additional pediatric facemask having “display caricatures of different animal faces, each face an arbitrary yet consistent size indicator representing the size of mask, for ease of identification and to improve patient 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785